USCA11 Case: 20-13953     Date Filed: 07/09/2021   Page: 1 of 3



                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13953
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:09-cr-20672-DPG-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

EDDIE LEE HUDSON,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                                (July 9, 2021)

Before WILSON, BRANCH, and GRANT, Circuit Judges.

PER CURIAM:
            USCA11 Case: 20-13953     Date Filed: 07/09/2021   Page: 2 of 3



      Eddie Hudson appeals the district court’s denial of his motion to reduce his

sentence under § 404 of the First Step Act of 2018, arguing that the district court

erred in finding that he was not entitled to a sentence reduction because his

conviction under 21 U.S.C. § 841(b)(1)(C) was not a “covered offense.”

      The First Step Act made retroactive the statutory penalties for a “covered

offense” under the Fair Sentencing Act of 2010. See First Step Act § 404 (“A

court that imposed a sentence for a covered offense may . . . impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at

the time the covered offense was committed.” (citation omitted)). The First Step

Act defines a “covered offense” as “a violation of a Federal criminal statute, the

statutory penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act of 2010, that was committed before August 3, 2010.” Id. § 404(a)

(citation omitted). The question here is whether a defendant, like Hudson, who

was sentenced for a crack-cocaine offense under § 841(b)(1)(C), has a “covered

offense” that would render him eligible for a sentence reduction under the First

Step Act.

      In a recent decision, the Supreme Court held that the Fair Sentencing Act did

nothing to modify the statutory penalty for § 841(b)(1)(C). Terry v. United States,

141 S. Ct. 1858 (2021). Under the Supreme Court’s holding in Terry, Hudson’s




                                          2
          USCA11 Case: 20-13953       Date Filed: 07/09/2021    Page: 3 of 3



conviction under § 841(b)(1)(C) is not a covered offense. Therefore, the district

court did not err in finding him ineligible for a sentence reduction.

      AFFIRMED.




                                          3